       Case 1:20-cv-11113-VM-SDA Document 26 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       ϴͬϭϬͬϮϬϮϭ
 Eliantte & Co.,

                               Plaintiffs,
                                                           1:20-cv-11113 (VM) (SDA)
                   -against-
                                                           ORDER FOR
 Gervonta Davis,                                           TELEPHONE CONFERENCE

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear for a telephone conference in this action on Tuesday,

August 17, 2021, at 11:00 a.m. to discuss the pending discovery disputes. At the scheduled time,

the parties shall each separately call (888) 278-0296 (or (214) 765-0479) and enter access code

6489745.

SO ORDERED.

DATED:         New York, New York
               August 10, 2021

                                               ______________________________
                                               STEWART D. AARON
                                               United States Magistrate Judge
